MEMORANDUM **
Raul Alberto Eguino-Torres, a native and citizen of Mexico, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming without opinion the Immigration Judge’s (“IJ”) decision pretermitting Eguino-Torres’s cancellation of removal application because EguinoTorres failed to prove that he was continuously physically present in the United States for ten years prior to service of the Notice to Appear. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s findings of fact, Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003), amended by 339 F.3d 1012 (9th Cir.2003). We deny the petition for review.
The IJ concluded that Eguino-Torres did not bear his burden of proving that he was not absent from the United States for more than 180 days during the relevant ten-year period. The record does not compel a contrary conclusion given that Eguino-Torres’s testimony regarding his absences from the United States was internally inconsistent, and was inconsistent with the testimony of his father and his *793wife, and with his cancellation of removal application. See 8 U.S.C. § 1229b(d)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.